Citation Nr: 0410954	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-01 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to September 
1963.

This matter comes to the Board of Veterans' Appeals (the Board) on 
appeal of a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO denied 
entitlement to service connection for a low back disorder and a 
left leg disorder.

The veteran's appeal was previously before the Board in May 2002, 
at which time the Board denied service connection for the two 
claimed disorders.  The veteran then requested reconsideration of 
the May 2002 decision; reconsideration was denied in June 2002.

The veteran appealed the May 2002 Board decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In his 
pleadings before the Court, he withdrew his claim for service 
connection for a left leg disorder.  In a December 2002 order, the 
Court determined that the issue of entitlement to service 
connection for a left leg disorder had been abandoned on appeal.  
That issue, accordingly, has been resolved and is no longer before 
the Board.

In its December 2002 order, the Court vacated that portion of the 
May 2002 decision in which the Board denied service connection for 
a low back disorder and remanded that issue to the Board for 
compliance with the Veterans Claims Assistance Act of 2000 (the 
VCAA).  In April 2003, the Board undertook additional evidentiary 
development under a recently-enacted regulation, 38 C.F.R. § 
19.9(a)(2)(ii) (2002).  Pursuant to such development, additional 
medical evidence consisting of a July 2003 VA examination report 
was added to the record.  

However, in Disabled American Veterans v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir.), the United States Court 
of Appeals for the Federal Circuit invalidated portions of the new 
regulation.  The Federal Circuit specifically noted that 38 C.F.R. 
§ 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 
2002) because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand the 
case to the RO for initial consideration.  See also Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  For this reason, the case 
was remanded to the RO for readjudication by the Board in August 
2003.  

In November 2003, the RO issued a supplemental statement of the 
case (SSOC) which confirmed and continued its previous denial of 
the veteran's claims.  Thus, DAV/Bernard concerns have been 
rectified.  In November 2003, the veteran submitted additional 
written argument in support of his appeal.  


FINDING OF FACT

Competent medical evidence does not reveal that the veteran's low 
back disability, currently diagnosed as degenerative disc disease, 
is causally related to his military service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service 
and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
residuals of a back injury.

In the interest of clarity, the Board will review the applicable 
law and regulations, briefly describe the factual background of 
this case, and then proceed to analyze the claim and render a 
decision.

Initial matter

The procedural history of this case has been set out in the 
Introduction above.  This case is currently at the Board pursuant 
to the Court's December 2002 order which vacated the Board's May 
2002 decision and remanded the case so that the Board could 
provide an examination pursuant to 38 U.S.C. § 5103A(d) in order 
to obtain a medical nexus opinion regarding the veteran's low back 
disability.  Cf. Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
[decided in October 2002].  No other reason was stated for the 
remand.  

The Board wishes to make it clear that it is aware of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the Court is not "merely 
for the purposes of rewriting the opinion so that it will 
superficially comply with the "reasons or bases" requirement of 38 
U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The Board's 
analysis has been undertaken with that obligation in mind.  

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) [codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107].  The VCAA eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002).  Regulations implementing the VCAA have 
been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The Board again notes that the Court's December 2002 order 
referred only to the lack of a medical nexus opinion, citing 38 
U.S.C. § 5103A(d).  There was no indication that the Court 
otherwise found the RO's development of the case, or the Board's 
discussion of the VCAA in May 2002, to be deficient.  The Board 
believes that if any other VCAA concerns had been present, they 
would have been mentioned in the Court's December 10, 2002 Order.  
See Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) [the Court 
does not countenance piecemeal or sequential litigation].   

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  Except for provisions 
pertaining to claims to reopen based upon the submission of new 
and material evidence, which is not at issue here, the 
implementing regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make 
a determination as to the applicability of the various provisions 
of the VCAA to a particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board will now 
address these concepts within the context of the circumstances 
presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the Court in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
(2000) (per curiam), in which the Court held that VA could not 
assist in the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].

After having carefully reviewed the record on appeal, the Board 
has concluded that the requirements of the VCAA as to notice apply 
to this case and have been effectively satisfied with respect to 
the issue on appeal.  The record reflects that the veteran has 
been informed of the various requirements of law pertaining to his 
appeal in the January 2000 statement of the case.  Crucially, the 
RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated in June 2001.  This 
letter advised the veteran of the provisions relating to the VCAA, 
to include advising him that he could provide medical evidence 
showing that his low back disability was related to his military 
service.  Specifically, he was advised that he could provide the 
names, addresses, and approximate dates of treatment for all VA 
and non-VA health care providers who had treated him for the low 
back disability.  He was informed as well that he could provide VA 
authorization to obtain any private medical records by completing 
the appropriate forms (VA Form 21-4142), copies of which were 
enclosed with the letter.  

In addition, although the Court's December 2002 Order serves to 
vacate the Board's May 2002 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of record.  
Examination of the now-vacated decision reveals that the Board 
clearly articulated the relevant law and regulations and discussed 
these legal provisions in the context of the evidence then of 
record.  In other words, through the aforementioned documents, the 
veteran has already had an extensive advisement of the evidence 
that would be required to substantiate this claim. 
As noted above, the Court did not find the Board's May 2002 VCAA 
discussion to be deficient.

In short, based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is required 
of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of the 
record reveals that the veteran was not provided notice of the 
VCAA prior to the initial adjudication of these claims (by rating 
decision in September 1999).  See Pelegrini v. Principi, 17 Vet. 
App 412 (2004).  The Board notes, however, that such a situation 
was a legal impossibility because the initial adjudication pre-
dated the enactment of the VCAA.  The claim was readjudicated, and 
SSOCs were provided to the veteran in August 2001 and November 
2003 following VCAA notice compliance action.  The veteran was 
provided with every opportunity to submit evidence and argument in 
support of his claim, and to respond to the VA notice.  In March 
2003, the veteran indicated that he had no further evidence to 
submit.  He submitted additional written argument in November 
2003.  Therefore, there is no prejudice to the veteran, because 
VCAA notice could not have been provided prior to the initial 
adjudication of his claim by the RO and because his claim was 
subsequently re-adjudicated by the RO after appropriate VCAA 
notice was provided.  



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; and 
indicates that the disability or symptoms may be associated with 
the claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been identified 
and obtained.  The evidence of record includes service medical 
records, private and VA medical records.  As noted elsewhere in 
this decision, the Board undertook additional evidentiary 
development in the form of securing a medical nexus opinion in 
response to the Court's December 2002 Order.  The veteran has not 
identified any evidence which exists and which has not been 
obtained.  

The veteran has been accorded appropriate opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2003).  The veteran testified before a Hearing Officer at 
the RO in February 2000 and before the undersigned Veterans Law 
Judge in October 2001.

In short, the Board has carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the VCAA.  Accordingly, the 
Board will proceed to a decision on the merits as to the issue on 
appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted on a presumptive basis for certain 
chronic disabilities, including arthritis, when manifested to a 
compensable degree within the initial post service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2003).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d) (2003).

In order to establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service disease 
or injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Continuity of symptomatology

For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. 
West, 13 Vet. App. 117, 120 (1999), the Court stated that in 
Savage the Court had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical nexus.

Factual Background

The report of the veteran's separation medical examination, dated 
July 17, 1963, is negative for complaints or findings regarding 
disability of the back.  The veteran's service medical records 
further reflect, however, that the next day, July 18, 1963, the 
veteran was walking through a squad tactic course when "demolition 
TNT" went off and he received foreign bodies in the right arm, 
buttocks, and in the back of both thighs.  The effected areas were 
debrided and cleaned.  There is no further entry in the service 
medical records regarding this incident or any residuals thereof.  
The veteran left active military service on September 18, 1963.

There is no relevant medical evidence for the next 35 years.  
Reports of medical examinations in August 1976, May 1980 and 
December 1982, pertaining to the veteran's service in the United 
States Army Reserves, are all negative for any abnormality of the 
back.

The next medical evidence pertinent to the claim is from St. 
Vincent Infirmary Medical Center, including a radiology 
consultation report, dated in January 1999, reflecting magnetic 
resonance imaging of the veteran's lumbar spine.  The impressions 
were degeneration of the L2-3 and L3-4 discs, degeneration of the 
L4-5 disc with suspected left paracentral/foraminal herniation on 
the left impinging upon the left L4 nerve, and degeneration of the 
L5-S1 disc with foraminal stenosis.  A traumatic injury or disease 
process was not mentioned.

The veteran filed an initial claim of entitlement to VA 
compensation for back disability in May 1999.  He indicated that 
he had back problems due to the 1963 explosion.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in February 2000.  In essence, he stated that he 
was blown into the air in 1963 and landed on his buttocks.  He 
indicated that he denied back problems during Reserve physical 
examination in 1976, 1980 and 1982 because he wanted to stay in 
the reserves.  Somewhat inconsistently, he also appeared to 
indicate that he did not experience pain until "my later years".  
He testified that he initially sought medical treatment in 1999.  
See February 2000 hearing transcript, page 4].

During the hearing before the undersigned in October 2001, the 
veteran testified that his back injury was caused by the explosion 
of a device intended to simulate artillery fire.  He further 
testified that he did not go to the main hospital and that X-rays 
were not made.  He testified that he went to a dispensary where 
"they just picked out the pebbles".  He further stated that 
because he was only 22 years of age at the time, it did not bother 
him then, but as he has aged he realizes the extent of his injury.  
See October 2001 hearing transcript.  

The subsequent procedural history of this case has been set out in 
the Introduction above.  Due to the Court's Order in December 
2002, the veteran was afforded a VA examination in July 2003.  In 
reciting his medical history, the veteran reported injuring his 
lower back when an explosion of "TNT" occurred during training in 
July 1963.  It was noted that service medical records indicated 
treatment consisted of removal of superficial foreign bodies in 
the dispensary with no other definitive treatment.  The veteran 
reported that he started having trouble with his back 
approximately 10 years after that.  He subsequently developed back 
pain severe enough to require a lumbar epidural steroid injection, 
which "worked for a while," but this was followed by surgery for 
degenerative disc disease in 1999.  He indicated that the surgery 
"helped some," but stated that the pain now caused him not to be 
able to sleep or sit for very long at a time.  

Physical examination showed that he ambulated with a gait with a 
slightly forward tilted trunk.  There was no evidence of muscle 
weakness.  Deep tendon reflexes were positive for slight decrease 
of left knee jerk, but all major muscle groups were intact to full 
range of motion against resistance.  There was slight tenderness 
in the bilateral piriformis/buttocks region.  There was a small 
midline scar on the lumbar area consistent with the aforementioned 
surgery.  X-rays of the lumbar spine revealed some loss of disc 
height in the L4/L5 and L5/S1 regions with anterior osteophytes at 
the same levels.  There was also slight lumbar scoliosis shown.  

The examiner concluded that although the veteran had objective 
evidence of degenerative disc disease, it was very unlikely that 
his current back disability was in any way related to his military 
service.  The examiner indicated that it was much more likely that 
the current disability was a result of the normal aging process 
(he was 63 years old at the time) as it is very common among the 
general population who has not suffered any specific trauma.  

Analysis

The veteran contends that he has a low back disability due to his 
military service, specifically the injuries sustained in July 
1963.

As noted above, in order for service connection to be granted, 
three elements must be present: (1) a current disability; (2) in-
service incurrence of such disability [to include within the 
presumptive period]; and (3) medical nexus.  See Hickson, supra.

The July 2003 VA examination shows that the veteran currently has 
degenerative disc disease of the lumbar spine.  This is consistent 
with other medical evidence starting in 1999.  Hickson element (1) 
is accordingly satisfied by medical evidence that the claimed 
disability currently exists.  

With respect to Hickson element (2), although the service medical 
records do not reflect treatment for a back injury, these records 
do show that the veteran was injured in the 1963 explosion.  The 
veteran has testified that he injured his back at that time.  His 
claim is, therefore, arguably supported by his own lay testimony. 
Hickson element (2) has therefore been met.  

The Board adds, however, that there is no evidence of arthritis 
within the one year presumptive period after service.  See 38 
C.F.R. §§ 3.307, 3.309.  Degenerative disc disease of the lumbar 
spine was initially manifested over thirty-five years after 
service.  

With respect to Hickson element (3), medical nexus, there is no 
medical evidence which serves to link the veteran's low back 
disability to his period of active service.  No clinician has 
attributed the veteran's degenerative disc disease to his military 
service.  The July 2003 VA examiner found no connection between 
the diagnosed degenerative disc disease and his military service 
and indeed discounted such a relationship, finding instead that 
the veteran's back problems, which were first identified when he 
was approaching the age of 60, were much more likely related to 
his advancing age. 

The only evidence which serves to connect the veteran's low back 
disability with his service are statements of the veteran himself.  
The veteran has speculated that his current back problems are 
related to his military service.  It is now well settled, however, 
that laypersons without medical training, such as the veteran, are 
not qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2002) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
opinions on medical matters such as nexus are accordingly lacking 
in probative value. 

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and continuity 
of symptomatology.  The Board believes that these provisions are 
not for application in this case.  First, there is no indication 
of a back problem in service.  Second, there is no objective 
indication of back problems for 35 years after service; this 
includes several pertinently negative Reserve physical 
examinations.  Finally, the veteran, although somewhat ambivalent 
on the subject, does not appear to be contending that he had 
continuous back problems after service.  It appears from his 
hearing testimony that he began experiencing back problems at 
least a decade after leaving service, and he did not seek medical 
treatment for over three decades after service.

In any event, even if continuity of symptomatology was contended, 
supporting medical evidence is required.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent]. Such evidence is lacking in this case.

In short, for reasons expressed immediately above, Hickson element 
(3) has not been met.  The veteran's claim fails on that basis.  

In sum, although there is medical evidence of a current disability 
and an in-service injury, there is no medical evidence of a nexus 
between the claimed in-service injury and the current disability.  
The third Hickson element is not met.  Consequently, service 
connection for a low back disability is not warranted.


ORDER

Entitlement to service connection for a low back disability is 
denied. 



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



